Title: From George Washington to John Jay, 18 July 1788
From: Washington, George
To: Jay, John



My dear Sir,
Mount Vernon July 18th 1788.

A few days ago, I had the pleasure to receive a letter of yours from Poughkeepsie—since which I have not obtained any authentic advices of the proceedings of your Convention. The clue you gave me, to penetrate into the principles & wishes of the four classes of men among you who are opposed to the Constitution, has opened a wide field for reflection & conjecture. The

accession of ten States must operate forcibly with all the opposition, except that class which is comprehended in your last description. Before this time you will probably have come to some decision. While we are awaiting the result with the greatest anxiety our Printers are not so fortunate as to obtain any Papers from the Eastward. Mine, which have generally been more regular, have, however, frequently been interrupted for sometime past.
It is extremely to be lamented that a new arrangement in the Post Office, unfavorable to the circulation of intelligence, should have taken place at the instant when the momentous question of a general government was to come before the People. I have seen no good apology, not even in Mr Hazards publication, for deviating from the old custom of permitting Printers to exchange their Papers by the Mail. That practice was a great public convenience & gratification. If the priviledge was not from convention an original right, it had from prescription strong pretensions for continuance; especially at so interesting a period. The interruption in that mode of conveyance, has not only given great concern to the friends of the Constitution, who wished the public to be possessed of every thing that might be printed on both sides of the question: but it has afforded its enemies very plausible pretext for dealing out their scandals, & exciting jealousies by inducing a belief that the suppression of intelligence at that critical juncture, was a wicked trick of policy, contrived by an Aristocratic Junto. Now, if the Postmaster General (with whose character I am unacquainted & therefore would not be understood to form an unfavorable opinion of his motives) has any candid advisers who conceive that he merits the public employment they ought to counsel him to wipe away the aspersion he has incautiously brought upon a good cause—if he is unworthy of the Office he holds, it would be well that the ground of a complaint, apparently so general, should be enquired into, and, if founded, redressed through the medium of a better appointment. It is a matter, in my judgment, of primary importance that the public mind should be releived from inquietude on this subject. I know it is said that the irregularity or defect has happened accidentally, in consequence of the contract for transporting the Mail on horseback, instead of having it carried in the Stages—but I must confess, I could never account, upon any

satisfactory principles, for the inveterate enmity with which the Post Master General is asserted to be actuated against that valuable institution. It has often been understood by wise politicians and enlightened patriots that giving a facility to the means of travelling for Strangers and of intercourse for Citizens, was an object of Legislative concern & a circumstance highly beneficial to any Country. In England, I am told, they consider the Mail Coaches as a great modern improvement in their Postoffice regulations. I trust we are not too old, or too proud to profit by the experience of others. In this article the materials are amply within our reach. I am taught to imagine that the horses, the vehicles, and the accomodations in America (with very little encouragement) might in a short period become as good as the same articles are to be found in any Country of Europe—and, at the sametime, I am sorry to learn that the line of Stages is at present interrupted in some parts of New England and totally discontinued at the Southward.
I mention these suggestions only as my particular thoughts on an Establishment, which I had conceived to be of great importance—Your proximity to the person in question & connection with the characters in power, will enable you to decide better than I can on the validity of the allegations; and, in that case, to weigh the expediency of dropping such hints as may serve to give satisfaction to the Public—With sentiments of the highest consideration & regard—I am Dear Sir, Your Most Obedt & Affecte Hble Servt

Go: Washington


P.S. Since writing this letter, I have been favoured with the one which you begun on the 4th and finished on the 8th instant from Poughkeepsie and thank you for the information contained therein. A little time will, I hope, bring the agreeable account of the ratification by your State unfettered with previous amendments. Yrs &c.

 Go: W——n
